Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated February 20, 2008, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the court’s determination to assess him 15 points under risk factor 14 for release without supervision was proper inasmuch as he is not under supervision in New York for his sex offenses in Florida and Nevada, and did not successfully complete his probation in Florida before reoffending in Nevada (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 17 [2006]; People v Leeks, 43 AD3d 1251, 1252 [2007]). Fisher, J.P., Florio, Balkin and Belen, JJ., concur.